 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 422 Freedman Die Cutters, Inc. and Local 107, Paper, Allied-Industrial, Chemical and Energy Work-ers International Union, AFLŒCIO.  Case 29ŒCAŒ25110 September 30, 2003 DECISION AND ORDER BY MEMBERS LIEBMAN, SCHAUMBER, AND WALSH On February 14, 2003, Administrative Law Judge Joel P. Biblowitz issued the attached decision.  The Respon-dent filed exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and has decided to affirm the judge™s rulings,1 findings, and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Freedman Die Cutters, Inc., Long Island City, New York, its officers, agents, succes-sors, and assigns, shall take the action set forth in the Order.  Jonathon Chait, Esq., for the General Counsel. Jeffrey Russ, Esq., for the Respondent. George Kirschenbaum, Esq. (Vladeck, Waldman, Elias & Eng-elhard), for the Charging Party. DECISION STATEMENT OF THE CASE JOEL P. BIBLOWITZ, Administrative Law Judge.  This case was heard by me on January 29, 2003, in Brooklyn, New York.  The complaint, which issued on November 7, 2002,1 and was based on an unfair labor practice charge that was filed on August 19 by Local 107, Paper, Allied-Industrial, Chemical and Energy Workers International Union, AFLŒCIO (the Union), alleges that Freedman Die Cutters, Inc. (Respondent), ceased operations at its facility and laid off all of its unit employees without prior notice to the Union, and without affording the Union an opportunity to bargain with the Respondent regarding                                                                                                                      1 No exceptions were filed to the judge™s grant of the General Coun-sel™s motion for partial default judgment regarding pars. 3, 6, 7, and 8 of the complaint.  We adopt the judge™s grant of default judgment with respect to complaint pars. 4 and 5. With respect to complaint par. 5, which alleges the Union™s labor organization status within the meaning of Sec. 2(5) of the Act, Member Schaumber finds the Respondent™s answer sufficient to raise an issue for hearing.  However, he finds that the General Counsel met the bur-den of proof on this issue by other undisputed factual allegations of the complaint and by evidence adduced at the hearing. 1 Unless indicated otherwise, all dates referred to relate to the year 2002. the effects of the plant closing on the unit employees, in viola-tion of Section 8(a)(1) and (5) of the Act. FINDINGS OF FACT I.  BACKGROUND Counsel for the Respondent, in his answer dated December 16, 2002, stated, inter alia: ﬁNeither admits nor denies the con-clusory allegations set forth in paragraphs 3, 4, 5, 6, 7, 8, 12, and 13 of the complaint and submits that General Counsel has the burden of proving, by appropriate factual evidence, such conclusory allegations.ﬂ2  After receiving Respondent™s answer, counsel for the General Counsel, by fax dated December 18, forwarded to counsel for the Respondent a copy of Sec. 102.20 of the Board™s Rules and Regulations.  By further fax to coun-sel for the Respondent dated December 24, counsel for the General Counsel stated:  This confirms our telephone conversation of December 20, 2002, in which I explained to you the deficiencies in your answer to the complaint in the referenced case. I have discussed the matter with David Pollack, Re-gional Attorney for Region 29.  To summarize the Re-gion™s position, your answer is insufficient because, under Section 102.20 of the NLRB Rules, you must ﬁspecifically admit, deny or explain each of the facts alleged in the complaint.ﬂ By neither admitting nor denying the allega-tions in paragraphs 3, 4, 5, 6, 7, 8, 12 and 13, you have failed to answer these allegations of the complaint.  If you fail to amend your answer in advance of the trial, we will move for summary judgment with respect to these allega-tions. Another copy of Section 102.20 of the NLRB Rules is enclosed for your convenience.  The Respondent did not amend its answer and at the com-mencement of the hearing counsel for the General Counsel moved for partial summary judgment as to paragraphs 3, 4, 5, 6, 7, 8, 12, and 13 of the complaint because Respondent™s an-swer did not comply with Section 102.20 of the Board™s Rules and Regulations.  That section provides:  ﬁThe respondent shall specifically admit, deny or explain each of the facts alleged in the complaint, unless the respondent is without knowledge, in which case the respondent shall so state, such statement operat-ing as a denial.ﬂ  In defense of his answer, counsel for the Re-spondent defended that the Board™s Rules do not really require an admission or a denial to conclusory allegations.  I pointed out to him that not all of the complaint allegations involved therein were conclusory allegations and, regardless, the Board™s Rules and Regulations clearly state that respondents must spe-cifically admit or deny each allegation of the complaint.  As the Respondent neither admitted nor denied paragraphs 3, 4, 5, 6, 7, 8, 12, and 13, even after counsel for the General Counsel noti-fied him that his answer to these allegations was insufficient, the allegations contained therein that follow, shall be deemed to be admitted:   2 In addition, Respondent™s answer contains no response to pars. 1, 2, and 9 of the complaint. 340 NLRB No. 46  FREEDMAN DIE CUTTERS, INC. 4231.  The charge in this proceeding was filed by the Un-
ion on August 19, 2002, and served by regular mail on Re-
spondent on August 20, 2002. 
2.  At all material times, Respondent, a domestic cor-
poration, with its principal place of business located at 30-
02 48th Avenue, Long Island City, New York, herein 
called the Long Island City f
acility, has been engaged in 
the business of embossing and die cutting. 
3.  During the past 12 month period, which period is 
representative of its annual ope
rations in general, Respon-
dent, in the course and conduc
t of its business operations 
described above in paragraph 2, purchased and received at 

its Long Island City facility 
goods, supplies and materials 
valued in excess of $50,000 directly from points located 

outside the State of New York. 
4.  At all material times, 
Respondent has been an em-
ployer within the meaning of Section 2(2), (6), and (7) of 
the Act. 
5.  At all material times,
 the Union has been a labor 
organization within the meaning of Section 2(5) of the 
Act. 
6.  The following employees of Respondent, herein 
called the Unit, constitute a unit appropriate for the pur-
pose of collective-bargaining within the meaning of Sec-
tion 9(b) of the Act: 
 All manufacturing employees, excluding executives, 
salesmen, office employees
, construction employees, 
and sample department employees, guards and super-

visors as defined in the Act. 
 7.  At all material times, the Union has been the desig-
nated collective-bargaining representative of the Unit, and 
has been recognized as such 
representative by Respondent.  
Such recognition has been em
bodied in successive collec-tive bargaining agreements between the Union and Re-
spondent, the most recent of which is effective, by its 
terms, for the period February 1, 2000 through January 31, 
2003. 8.  At all material times, 
the Union, by virtue of Sec-
tion 9(a) of the Act, has been the exclusive collective-
bargaining representative of the employees in the Unit. 
9.  On or about August 13, 2002, Respondent ceased 
operations at its Long Island City
 facility, and laid off all 
the employees in the Unit. 
 Although the Respondent™s ﬁNeither
 admits nor denies . . .ﬂ response also applies to paragraphs 12 and 13, the conclusory 
paragraphs alleging that by the 
acts described in paragraphs 9 
through 11, the Respondent has viol
ated Section 8(a)(1) and (5) 
of the Act and that these unfair labor practices affect commerce 
within the meaning of 
Section 2(6) and (7) of the Act, it would 
be unfair to the Respondent to assume that by its answer it 
meant for these paragraphs to be admitted.  
II.  THE FACTS AND ANALYSIS 
The Union has been the collective-bargaining representative 
of the unit employees at the Long Island City facility since, at 
least, 1990.  Marian Rice is the 
president of the Union; Michael 
Fisher, an international representative for the International, 
services the Respondent for the Union.  David Halpern is the 
Respondent™s president.  
Fisher testified that in May or June he received a call from 
ﬁDanny,ﬂ the Union™s shop steward at the facility, saying that 
he heard rumors that the facility was going to close.  On about 
the following day, Fisher went 
to the facility and he and Danny 
spoke to Halpern.  He asked Halpern if there was any truth to 
the rumor that the facility would be moving and Halpern an-
swered ﬁno.ﬂ  Fisher then said that if there was any intention to 
move, Halpern should notify the 
Union and Halpern said that 
he would.  The next time this issue arose was on August 13 when Fisher 
received a message saying that when the Respondent™s employ-
ees arrived at the Long Island City facility that day, they found 
the doors at the facility were locked and signs said that the 
facility was closed.  Fisher drove to the facility with Rice and 
when they arrived they saw the signs on the door saying that it 
was closed.  He and Rice went 
inside and Fisher saw movers 
removing the machinery from the facility.  He asked Halpern, 

ﬁWhat™s going on?ﬂ  Halpern said that he had to close because 
he owed money to the Internal 
Revenue Service, and that he 
was selling his equipment.  Fisher asked Halpern why he didn™t 
first notify the Union and Halpern said, ﬁI had to do it this 
way.ﬂ  When Fisher asked him how long he knew that he was 
going to close, Halpern said that he knew for 2 or 3 weeks.  The 
Respondent had not previously 
notified the Union that it was 
going to close, nor did it offer the Union an opportunity to bar-
gain about the closing or its 
effects on the unit employees.  
Rice, likewise, testified that she wasn™t aware that the facility 
was being closed until the telephone call and her visit to the 
facility with Fisher on August 13.
  Prior to the date, the Re-
spondent had not informed her of the fact that it was going to 
close, nor did it offer to negotiate about the effects of the clos-
ing on its unit employees.  
Halpern testified that the Respondent owes Internal Revenue 
Service $1.6 million and received in evidence was a Notice of 
Federal Tax Lien Filing to the 
Respondent, dated November 15, 
stating that the Respondent owed about $1.6 million.  In addi-
tion, he testified: ﬁI received notice in the mail, certified letter, 
that the landlord was going to sei
ze and padlock our premises.ﬂ  
He did not testify as to when he received this letter or whether 
there were earlier letters or notifications from the landlord as 
well. The sole allegation is that th
e Respondent violated Section 
8(a)(1) and (5) of the Act because it terminated operations on 
August 13 without affording the Union an opportunity to bar-
gain with the Respondent regarding the effects of the plant 
closing.  The Board and the Courts have long held that a union 
must be given an opportunity to 
bargain about the effects of a 
termination, or a partial terminat
ion of an employer™s operation, 
that affects its members.  
First National Maintenance Corp. v. 
NLRB, 452 U.S. 666 (1981).  This means that an employer must 
give the union representing its employees, timely notice of a 
planned closure or termination.  
Daniel I. Burk Enterprises, 
313 NLRB 1263, 1268 (1994), stated: 
 Compliance with the preimplementation notice requirement 

has been excused only in the cases of emergency, such as the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 424 sudden refusal of the employer™s
 bank to continue extending 
credit; the unanticipated denial of an employer™s loan request; 
a bankruptcy trustee™s closure of a business and termination of 
employees on learning serious mismanagement . . . existed.ﬂ  
 (Citations omitted.) 
The violation is quite clear.  When the employees reported to 
work on August 13 they were notified that the business was 
closed and that they were terminated.  When the employees 
reported this to the Union that was the first that the Union 
learned of the termination.  Th
e Respondent defends that it had 
to close because it owed Internal Revenue Service $1.6 million 

and that its landlord took its machinery for nonpayment of rent.  

However, the Respondent™s situation does not bring it within 
any of the exceptions referred to in 
Daniel I. Burk, 
supra.  Al-though Halpern testified that he owed money to Internal Reve-
nue and his landlord, he did not 
testify as to when he was noti-
fied by his landlord that he wa
s taking his machinery and clos-
ing him down for nonpayment of rent
.  It is reasonable to as-
sume that Halpern received notice of nonpayment of rent prior 
to August 13, probably a few months earlier, which would have 
given him plenty of time to notify the Union and offer to bar-
gain about the effects of the upcoming closing.  At a minimum, 
Halpern could have notified the Union 2 to 3 weeks before the 
closing when, according to what he told Fisher, he was first 
aware of the situation.  I therefore find that the Respondent has 
failed to give the Union notice of its closing, and failed to give 
the Union an opportunity to bargain about the effects of the 
closing on the unit employees, in 
violation of Section 8(a)(1) 
and (5) of the Act. 
CONCLUSIONS OF LAW 
1.  Respondent has been an 
employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union has been a labor organization within the mean-
ing of Section 2(5) of the Act. 
3.  By terminating the operation 
at its Long Island City facil-
ity, without prior notice to the Union, and without giving the 
Union an opportunity to bargain about the effects of the closing 
on the unit employees represented by the Union, the Respon-
dent violated Section 8(a)(1) and (5) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices in violation of Section 8(a)(1) and (5) of the 
Act, I shall recommend that it be
 ordered to cease and desist therefrom and to take certain 
affirmative action designed to 
effectuate the purposes of the Ac
t.  As a result of the Respon-dent™s unlawful failure to provide the Union with notice of its 
cessation of operations and termination of its union-represented 
employees at a time when the Union would have had an ade-
quate opportunity to bargain effectively over the effects thereof 
on the employees it represente
d, I recommend the Respondent be ordered to comply with the remedies set forth in 
Transma-rine Navigation Corp., 170 NLRB 389 (1968).  I therefore rec-
ommend Respondent be ordered to pay to each of the employ-

ees on its active payroll on August
 13, 2002, backpay at the rate 
of their normal wages on that date from 5 days after the date the 

Board issues its Order in this case until the occurrence of the 
earliest of the following conditions: (1) the date Respondent 

bargains to agreement with the Union concerning the effects of 
the cessation of operations on it
s union-represented employees; 
(2) a bona fide impasse in bargaining; (3) the failure of the 
Union to request bargaining within
 5 days of the issuance of the 
Board™s Order, or to commence negotiations within 5 days of 

Respondent™s notice of desire to bargain with the Union; or (4) 
the subsequent failure of the Union to bargain in good faith; but 
in no event shall the sum paid to the employees exceed the 
amount he or she would have earned as wages from August 13, 
2002, the date Respondent ceased operations to the time he or 
she secured equivalent employment elsewhere, or the date on 
which Respondent should have o
ffered to bargain, whichever 
occurs sooner; provided, however, that in no event shall this 
sum be less than the employees would have earned for a 2-
week period at the normal rate of
 their normal wages when last in Respondent™s employ.  Interest on all such sums shall be 
paid in the manner prescribed in 
New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). 
On these findings of fact, conclusions of law and on the en-
tire record, I issue the following recommended
3ORDER The Respondent, Freedman Die Cutters, Inc., Long Island 
City, New York, its officers, agents, successors, and assigns, 
shall 1.  Cease and desist from 
(a) Failing to timely notify and 
bargain with the Union as the 
exclusive collective-bargaining representative of its employees 

in the appropriate unit set out below with respect to the effects 
on those employees of its decisi
on to cease operations and ter-
minate their employment: 
 All manufacturing employees, excluding executives, sales-
men, office employees, constr
uction employees, and sample 
department employees, guards and supervisors as defined in 
the Act. 
 (b) In any like or related manner interfering with, restraining 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Pay the terminated employees their normal wages for the 
period set forth in the remedy section of this decision.  
(b) On request, bargain in good faith with the Union con-
cerning the effects on the unit employees of its decision to 
cease operations and terminate its union represented employ-
ees. 
(c) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
                                                          
 3 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 FREEDMAN DIE CUTTERS, INC. 425records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(d) Within 14 days after service by the Region, post at its fa-
cility in Long Island City, New York, copies of the attached 
notice marked ﬁAppendix.ﬂ4  Copies of the notice, on forms provided by the Regional Direct
or for Region 29, after being signed by the Respondent™s author
ized representative, shall be 
posted by the Respondent imme
diately on receipt and main-
tained for 60 consecutive days in
 conspicuous places including all places where notices to employees are customarily posted.  
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material.  As the Respondent ha
s terminated its business and 
closed the facility involved in
 these proceedings, the Respon-
dent shall duplicate and mail, at 
its own expense, a copy of the 
notice to all current employee
s and former employees em-
ployed by the Respondent at any time since August 13, 2002. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
                                                           
 4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this no-
tice. 
 WE WILL NOT
 fail and refuse to give timely notice to, and 
to bargain with, Local 107, Pape
r, Allied-Industrial, Chemical and Energy Workers International Union, AFLŒCIO, your ex-
clusive collective-bargaining representative, in the unit set forth 
below, with respect to the effects that our decision to cease 
operations and terminate your 
employment had on you.  The 
unit is:  All manufacturing employees, excluding executives, sales-
men, office employees, constr
uction employees, and sample 
department employees, guards and supervisors as defined in 

the Act.
  WE WILL NOT
 in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union with regard to 
the effects our decision to ceas
e operations and terminate your 
employment had on you.  
WE WILL pay to all of our un
it employees who were termi-
nated on August 13, 2002, when 
we ceased operations and 
terminated our employees, th
eir normal wages for a period specified by the National Labor Relations Board, with interest 
on the sums due. FREEDMAN DIE CUTTERS, INC. 
   